Citation Nr: 0809707	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased rating for herniated nucleus 
pulposus, lumbar spine, initially evaluated as 10 percent 
disabling from February 1, 2004, and 20 percent disabling 
from May 6, 2005.

2.	Entitlement to an initial rating higher than 10 percent for 
hypertension.

3.	Entitlement to an initial compensable rating for ganglion 
cyst of left wrist, postoperative.

4.	Entitlement to an initial compensable rating for left elbow 
dislocation.

5.	Entitlement to an initial compensable rating for mallet 
finger of right little finger.

6.	Entitlement to an increased rating for patellar tendonitis, 
left, initially evaluated as noncompensable from February 1, 
2004, and 10 percent disabling from November 8, 2005.

7.	Entitlement to an increased rating for gout, initially 
evaluated as noncompensable from February 1, 2004, and 20 
percent disabling from February 21, 2006.

8.	Entitlement to an initial compensable rating for a healed 
scar of the scalp due to removal of a nevus. 

9.	Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected hypertension and 
herniated nucleus pulposus, lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to January 
2004.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from March 2004 and October 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  The prior 
decision granted service connection for several disabilities, 
in regard to which          the veteran then appealed from 
the assigned initial ratings for these conditions. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In 
the subsequent decision the RO, in part, denied a claim for 
service connection for sleep apnea, including as secondary to 
hypertension.  The issue was later expanded through a 
September 2006 supplemental statement of the case (SSOC) to 
include as the basis of entitlement a secondary relationship 
to service-connected herniated nucleus pulposus, lumbar 
spine.  

While the appeal was pending, an October 2005 RO rating 
decision increased from 10 to 20 percent the assigned rating 
for the veteran's low back disorder, and also granted a 
separate 10 rating for left-sided L5 radiculopathy due to 
that condition, both effective from May 6, 2005.  A September 
2006 decision increased                    the evaluations 
for gout from 10 to 20 percent, effective February 21, 2006,              
and patellar tendonitis, left, from 0 to 10 percent, 
effective November 8, 2005.             The veteran has 
continued the appeal by seeking a higher level of 
compensation. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

For the reasons indicated, the Board will decide the claim 
for an initial compensable rating for mallet finger deformity 
of the right little finger.  The remaining claims on appeal, 
however, are addressed in the REMAND portion of the decision 
below    and are REMANDED to the RO via the Appeals 
Management Center (AMC),         in Washington, DC.  VA will 
notify the veteran if further action is required on his part 
concerning these claims.


FINDINGS OF FACT

1.	The veteran has been properly apprised of the additional 
evidence required to substantiate the claim being decided, 
and the mutual responsibility between himself and VA to 
obtain that information.  Furthermore, VA has fulfilled its 
duty to assist him in obtaining evidence relevant to the 
disposition of this matter.

2.	The current assigned noncompensable initial rating for 
mallet finger of right little finger represents the maximum 
assignable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 for limitation of motion of the ring or little 
finger.             There is no additional indication of 
compensable symptomatology under other applicable rating 
criteria, including pertaining to ankylosis of the little 
finger.


CONCLUSION OF LAW

The criteria for an initial compensable rating for mallet 
finger of the right little finger are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5230 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

In furtherance of the requirement that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit he intends to establish,          
the veteran has been appropriately informed as to the 
procedures for the development of the claim addressed in this 
decision.  Based upon the issuance of an August 2005 VCAA 
notice correspondence, May 2005 statement of the case (SOCs) 
and October 2005 SSOC, the criteria for satisfactory notice 
set forth under the Pelegrini II decision have effectively 
been met.  Preliminarily, the August 2005 notice letter 
explained the general requirements to substantiate the claim 
under consideration.  The SOC provided substantive discussion 
of the evidence required, with citation to the applicable 
regulations.  The above correspondence further described 
whose responsibility it was, VA's or the veteran himself, to 
obtain additional evidence.  Finally, this correspondence 
requested that the veteran provide any other pertinent 
evidence or information in his possession. 

The veteran has received notification of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, through 
correspondence from the RO dated in March 2006 informing him 
of the holding in the Dingess/Hartman decision.  He has 
therefore received detailed notice concerning both the 
disability rating and effective date elements of the claim.

The Court's decision in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008), further requires that VA 
notify the claimant that, to substantiate a claim for an 
increased disability rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, while the notice information provided did not 
necessarily meet the specificity requirements of the Vazquez 
holding, the veteran was otherwise notified of the procedures 
for determining a disability rating.  The May 2005 SOC set 
forth the applicable rating criteria, and August 2005 
correspondence requested he provide medical and competent lay 
evidence indicating that the disability had increased in 
severity.  The claim was then readjudicated in the October 
2005 SSOC.  Statements received from him during this period 
reflect awareness of the rating criteria.        Thus, any 
deficiency in notice was nonprejudicial to the claimant.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  In 
any event, the current noncompensable rating represents the 
maximum assignable schedular evaluation under the rating 
criteria, and for this reason also the absence of more 
detailed notice did not constitute harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The relevant notice information must also have been timely 
sent.  The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  Here, the August 2005 letter did not meet this 
timeliness standard.  The RO has nonetheless taken  measures 
to appropriately evaluate the claim such that any defect in 
the timing of the notice did not have a detrimental impact 
upon the adjudication of it.  Following the notice letter, 
the veteran had an opportunity to respond with additional 
evidence prior to the September 2005 SSOC continuing the 
denial of the claim.  During this timeframe, further 
treatment records were obtained on his behalf, and he 
provided a June 2005 statement.  Thus, regardless of the 
timing of the VCAA notice,                 the veteran has 
been afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,       
20 Vet. App. 537 (2006), reaffirmed, 499 F.3d 1317 (Fed. Cir. 
2007).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claim, including obtaining service treatment records, and 
records of post-service treatment at military facilities.  
The RO has also arranged for him to undergo a VA examination 
in connection with his claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran has submitted copies of 
private treatment records and several personal statements.  
He declined the opportunity to testify at a hearing in 
support of the claim.  38 C.F.R. § 20.700.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for a loss of working time proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.
 
To determine the severity of musculoskeletal disabilities 
which are at least partly rated on the basis of range of 
motion, VA must consider the extent the veteran may have 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing           38 C.F.R. §§ 4.40, 4.45, 
4.59.  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity 
or atrophy from disuse. 38 C.F.R. § 4.45 (2007).

Where there exists any limitation of motion, of the ring or 
little finger,                       a noncompensable rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

Additionally, the criteria for evaluating ankylosis of 
individual digits provides for a noncompensable percent 
disability rating due to the presence of ankylosis of the 
ring or little finger, whether unfavorable or favorable.  
Diagnostic Code 5227.
A note to that criteria further provides that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand. 

The relevant background history indicates that in a March 
2004 rating decision,       the RO granted service connection 
for mallet finger of the right little finger, with   an 
initial noncompensable rating, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5230.  The basis for this award was that the 
veteran sustained in-service trauma to the right little 
finger during an October 1987 injury playing football.

The primary source of evidence for evaluative purposes 
consists of a                  September 2003 VA general 
medical examination, which observed in relevant part, the 
veteran's report that there was no fracture in service, but 
the finger nonetheless did not straighten out and heal 
properly.  He stated he was told the tendon had been damaged 
and it would be a problem for him.  The injury itself however 
did not particularly interfere with his activities.  Physical 
examination revealed that the veteran was capable of 
approximating all fingers to the thumbs of the bilateral 
hands.  He was further able to approximate the fingers to the 
median crease without difficulty.  There was deformity of the 
distal portion of the right little finger.          The 
overall diagnostic impression was of right mallet finger of 
the little finger, evident on assessment, with good range of 
motion and ability to complete approximation.

When objectively considering these findings in view of the 
preceding criteria,         the current assigned 
noncompensable evaluation continues to provide the best 
approximation of the degree of severity of a right little 
finger disorder.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5230, the only assignable rating is that of a 
noncompensable evaluation under the rating schedule.  This 
evaluation applies where there exists any limitation of 
motion.  In any event, by all indication the veteran 
generally retained a substantial degree of mobility in the 
affected right finger, and there is no suggestion in any 
medical report that following the September 2003 examination 
his condition significantly worsened to a measurable degree.  
Likewise, since a noncompensable rating is the single 
evaluation provided under the rating criteria, more detailed 
findings as to functional loss due to pain, weakness, flare-
ups and other factors are not required, in accordance with 
the Court's holding in Deluca v. Brown.  See also Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997) (where a claimant is 
already receiving the maximum disability rating available 
based on manifestation of limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable).

The Board further points out that there is no indication that 
the condition under review should be evaluated as, or 
analogous to ankylosis, under Diagnostic Code 5227.  
Generally, a noncompensable rating would still apply under 
this diagnostic code.  It warrants mention that there is no 
finding as to interference of the mobility of other digits of 
the hand from the right little finger disorder, which might 
otherwise correspond to a compensable rating, per a note to 
the rating criteria.  Hence, the current noncompensable 
initial rating for mallet finger condition remains the 
correct evaluation under the rating schedule.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
right finger disorder has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating, or necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
rating for mallet finger of  the right little finger must be 
denied.  An increase in degree of compensable symptomatology 
in this disorder since the original grant of service 
connection is not shown as to warrant a "staged rating" for 
the condition, per the Fenderson decision.  The preponderance 
of the evidence is against the claim for increase, so the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Entitlement to an initial compensable rating for mallet 
finger of right little finger           is denied.


REMAND

On review of the current record, further evidentiary 
development is necessary prior to adjudicating the remaining 
increased rating claims that are on appeal, as well as the 
matter of entitlement to service connection for sleep apnea.  
Of particular significance for the issues on appeal is that 
the only detailed source of information for rating purposes 
is a September 2003 VA general examination.  

This initially requires obtaining a more comprehensive VA 
examination to ascertain the severity of various service-
connected musculoskeletal disorders, in connection with 
claims for higher initial ratings for herniated nucleus 
pulposis of the lumbar spine, left elbow dislocation, left 
patellar tendonitis, and gout.  Since the September 2003 VA 
examination, the veteran has obtained treatment from military 
health clinics for continuing low back pain, with left lower 
extremity radiculopathy, and an episode of gout in February 
2006.  Given the more than four-year interval since the last 
examination on any of the above conditions, more 
contemporaneous findings are needed.  See Olson v. Principi, 
3 Vet. App. 480, 482 (1992) ("[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination to fulfill its duty to assist").  Significant, 
also,         the applicable criteria under the rating 
schedule for evaluating each of these service-connected 
disorders includes as a component limitation of motion in the 
affected joint or joints.  (While under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017, gout is evaluated by analogy to 
rheumatoid arthritis at Diagnostic Code 5002, which           
sets forth rating criteria for active disease process based 
on severity of symptom exacerbations, that disease may 
alternatively be evaluated according to chronic residuals, 
taking into account limited mobility of specific joints 
involved.)              The previous examination did not 
address whether motion was any further compromised from 
functional loss due to pain, weakness, or other factors.                 
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.                For these reasons, a VA 
examination by an orthopedic specialist is in order.            
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2007) (VA will provide an examination or obtain 
a medical opinion based upon a review of the evidence of 
record if it is necessary to decide the claim).   

In regard to claims for higher ratings for ganglion cyst of 
left wrist, postoperative, and healed scar of the scalp due 
to removal of a nevus, further development is also warranted.  
The ganglion cyst has been rated based on residual scarring, 
according to the September 2003 examiner's finding of healed 
cars over the left hand.  While the medical evidence does not 
otherwise confirm whether there is residual disability 
besides scarring, the veteran maintains complaints of 
periodic wrist soreness.  The Board notes that applicable 
rating criteria also permits when warranted evaluation of a 
scar based on functional limitation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In view of the veteran's complaints 
and based on the time that has elapsed since the last 
examination, a new evaluation is warranted.  There is 
likewise need for a more comprehensive assessment of the scar 
of the left occipital scalp region, to apply Diagnostic Code 
7800, for scars of the head, face or neck, so that the 
veteran's current symptoms may be fully and fairly evaluated.  
Thus, a dermatological examination should be scheduled to 
evaluate the above conditions under the pertinent rating 
criteria.

As for the veteran's service-connected hypertension, the 
September 2003 examination report indicates that on objective 
evaluation blood pressure readings were 150/120 
(systolic/diastolic), 154/126 and 150/118, taken three 
separate times.  The record reflects some more normalized 
measurements thereafter post-service          at a military 
clinic, including 151/103 in March 2004, 170/102 in May 2005,           
and 163/101 in July 2005.  However, another May 2005 reading 
was 158/110;                the veteran had not taken blood 
pressure medication that morning, and was advised to do so 
and follow up on any continued diastolic pressure above 105.  
When seen in November 2005, blood pressure was 158/108.  
Under 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertensive 
vascular disease is to be rated upon blood pressure readings, 
based on that which represents the predominant measurement.  
To establish the current prevailing level of severity of 
hypertension a more recent examination is required.  

Furthermore, in connection with each of these increased 
rating claims, the veteran should be provided with a 
supplemental notice letter that is consistent with the 
decision of the Court in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) pursuant to which there 
exists a heightened notice obligation on the part of VA under 
the VCAA to a claimant attempting to establish entitlement to 
an increased rating for a service-connected disability.  

In addition, with reference to the claim for service 
connection for sleep apnea, to include as secondary to both 
service-connected hypertension and herniated nucleus 
pulposis, lumbar spine, the medical evidence confirms that 
the veteran has been diagnosed with sleep apnea.  
Specifically, a November 2005 outpatient report documents his 
complaint of symptoms of sleep apnea, and a problem with 
snoring for between 7 and 8 years.  He stated that his spouse 
would notice he sometimes stopped breathing at night, and 
that his sleep was interrupted most of the time.  Shortly 
thereafter, the report of a sleep study at a private facility 
revealed a diagnosis of obstructive sleep apnea, and 
recommended that the veteran initiate use of a continuous 
positive airways pressure (CPAP) device.  In view of the 
chronic nature of sleep apnea and the it was diagnosed just 
two years after discharge from service, the Board finds that 
a VA examination and opinion is in order to determine whether 
there is a nexus between current sleep apnea and service. 
38 U.S.C.A. § 5103A(d).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
specific information or evidence needed to 
establish an increased disability rating 
as outlined in the Court's decision in 
Vazquez-Flores.

2.	The RO should also contact the veteran 
and request that he identify any 
additional health care providers,  non-VA 
and VA, who have treated him for the 
service-connected disabilities under 
evaluation, or claimed sleep apnea, that 
are not already of record.  Based upon his 
response, the RO should attempt to obtain 
relevant records from any identified 
treatment sources not previously 
contacted.  

3.  After all pertinent evidence has been 
obtained and associated with the claims 
file in connection with the development 
requested above, the RO should make the 
appropriate arrangements to schedule the 
veteran for a VA orthopedic examination.  
The claims folder must be made available 
for the examiner to review.  In accordance 
with the latest AMIE worksheets for 
disorders of the musculoskeletal system 
the examiner is to provide a detailed 
review of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of his herniated nucleus 
pulposus of the lumbar spine, left elbow 
dislocation, left knee patellar 
tendonitis, and gout.  A complete 
rationale for any opinions expressed must 
be provided.

The examiner must offer specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
disabilities under evaluation.  If pain on 
motion is observed, the examiner must 
indicate the point at which pain begins.  
In addition, after considering the 
veteran's documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
appellant experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion. 

4.  The veteran should also undergo a VA 
dermatological examination.  The claims 
folder must be made available for the 
examiner to review.  In accordance with 
the latest AMIE worksheets for evaluating 
scars, the examiner is to provide a 
detailed review of the veteran's pertinent 
medical history, current complaints, and 
the nature and extent of a post-operative 
ganglion cyst of left wrist, and healed 
scar of the scalp due to removal of a 
nevus.  It is requested that to the extent 
possible, photographic evidence be made 
available as to the healed scar of the 
scalp, as such was omitted from the 
evidence obtained on the last examination 
of record.

5.  The RO should schedule the veteran for 
an examination pertaining to this claimed 
disorder.  The claims folder must be made 
available for the examiner to review.   
Any tests deemed necessary should be 
accomplished.   The VA examiner should 
confirm whether the veteran currently has 
sleep apnea.  If present, the physician 
must address whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that this disorder is causally 
related to his military service.  The 
examiner should further indicate whether 
sleep apnea is etiologically related to 
service-connected hypertension or 
herniated nucleus pulposis, lumbar spine 
(including on the basis of chronic 
aggravation by a service-connected 
disability, and initial causation). 

A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.

6.  The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner, the RO must implement corrective 
procedures    at once.

7.  Thereafter, the RO should readjudicate 
the claims of entitlement to higher 
initial ratings for a lumbar spine 
disorder, hypertension, post-operative 
ganglion cyst of the left wrist, left 
elbow dislocation, patellar tendonitis of 
the left knee, gout, and healed scar of 
the scalp, as well as for service 
connection for sleep apnea (including 
secondary to various service-connected 
disabilities).  The RO should indicate its 
continued consideration as to whether 
staged ratings are available for the 
service-connected disabilities under 
evaluation.  See Fenderson, 12 Vet. App. 
at 125-26. If the benefits are not 
granted, the veteran and his 
representative should be furnished with 
another SSOC and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.            §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


